Citation Nr: 0033460	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  95-21 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for left knee disorder.

2.  Entitlement to service connection for right knee 
disorder.

3.  Entitlement to service connection for right hip disorder.

4.  Entitlement to an evaluation in excess of 40 percent for 
low back pain with degenerative disc disease.

5.  Entitlement to a compensable evaluation for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from June 1974 to July 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO).  

During the course of this appeal, the RO granted a 10 percent 
evaluation in August 1996 for the veteran's low back pain, to 
include degenerative disc disease.  In a rating decision 
dated in April 2000, the RO increased that evaluation to 
40 percent.  However, since the rating criteria provide for a 
higher evaluation for this disability, per AB v. Brown, the 
Board presumes that the veteran is seeking the maximum 
benefit as provided by the pertinent law and regulations; 
thus, the appeal is continued.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).

Entitlement to service connection for left hip disorder and a 
left ankle disorder were addressed in an August 1996 
supplemental statement of the case. As a timely appeal was 
not received, these issues are not properly before the Board 
for appellate review.

The matters related to entitlement to service connection are 
discussed in the Remand section below.


FINDINGS OF FACT

1.  The veteran's low back pain is manifested by degenerative 
disc disease with associated slight limitation of motion, 
tenderness and tightness.  

2.  On most recent VA audiology examination in December 1999, 
the veteran's average left ear puretone decibel threshold was 
34 decibels with a speech recognition score of 100 percent 
correct, and the average right ear puretone decibel threshold 
was 41 decibels with a speech recognition score of 96 percent 
correct, constituting level I hearing.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for low back pain with degenerative disc disease have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).

2.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85, Tables VI and 
VII, Diagnostic Code 6100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service connection for bilateral hearing loss was granted in 
an October 1994 rating decision and assigned a noncompensable 
evaluation effective from August 1, 1994.  Service connection 
for low back pain was also granted in the October 1994 rating 
decision and assigned a noncompensable evaluation effective 
from August 1, 1994.  Service connection for bilateral 
hearing loss was based on the veteran's service medical 
records that showed a bilateral high frequency hearing loss 
while in service.  The grant of service connection for low 
back pain was based on complaints of low back pain in service 
and clinical findings on x-ray study at discharge of mild 
sclerosis and possible spondylolysis.  

VA x-ray study conducted in May 1995 revealed minimal 
degenerative change, and mild spurring at L3-4.  

On the authorized audiological evaluation in May 1995, pure 
tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
--
0
10
55
50
LEFT
--
0
5
55
50

Speech audiometry revealed speech recognition ability of 98 
percent bilaterally.  The average puretone thresholds in the 
right ear was 29 Hertz and in the left ear was 28 Hertz.  

On VA examination in May 1995, the examiner recited the 
veteran's inservice history with respect to his spine, noting 
that the veteran continued to experience low back pain after 
sitting for more than one hour.  Noted is that the pain did 
not radiate down into the legs.  On examination, the examiner 
noted that the lumbosacral spine could be flexed forward to 
90 degrees and extended backward to 35 degrees.  Lateral 
flexion and rotation were not limited or painful.  In 
pertinent part, the diagnosis was degenerative arthritis of 
the lumbosacral spine.  

In an August 1996 private medical statement, the veteran 
complained of exacerbating his lower back and pain that 
radiated down his legs.  Noted is that there were no focal 
neurologic findings to suggest a pinched nerve.  In a 
statement by a physical therapist, it is noted that the 
veteran complained of a recent onset of central low back pain 
while playing pickle ball.  The veteran noted increasing 
radiculopathy in the left leg with increased pain when 
sitting or driving too long.  The veteran was taking anti-
inflammatory medication and undergoing massage therapy, which 
helped his symptoms moderately.  The veteran complained that 
he was uncomfortable at night and stiff and sore in the 
morning, which worsened throughout the day.  The veteran did 
report that his low back pain had improved through exercise, 
but that he had recently experienced flare ups when he was 
playing golf.  

On examination, the therapist noted trunk range of motion was 
limited in all directions, with backward bending 20 percent 
limited in the central low back, side bending bilaterally 
limited at 50 percent due to central low back pain, and 
tightness in the lower lumbar spine.  Also noted is 
tenderness to palpation over the paraspinals, worse on the 
left than the right.  Neurologic signs were negative.  An 
assessment disclosed acute lumbosacral inflammation and 
spasm, decreased trunk range of motion, decreased strength in 
the lumbosacral stabilizers and lack of functional mobility.  

A chiropractic report dated in April 1998 revealed only minor 
relief after beginning chiropractic care.  The veteran noted 
that his lower back problem was exacerbated by normal work 
and sitting and stress.  

VA examination dated in April 1999 disclosed complaints of 
back spasms and pain right of the spinal column and episodes 
of left and right sided sciatica.  Also, the veteran reported 
increased pain on sitting, twisting, or digging with a 
shovel.  He had gone through numerous massage sessions, 
chiropractors, medical management, and physical therapy 
sessions and experienced some relief.  

Inspection of the back revealed no surgical scars, effusions, 
or bony abnormalities.  There was no lordosis, kyphosis, or 
scoliosis.  Palpation of the vertebral bodies elicited mild 
tenderness on the right paraspinous area.  There was no 
edema.  The vertebrae appeared well aligned and there were no 
paraspinal muscle spasms.  The posterior sacroiliac 
prominences and the anterior iliac crest were palpated 
without discomfort.  Standing flexion was zero to 70 degrees 
without pain, but reported tension in the right low back.  
Extension, lateral bending, and rotation were normal without 
pain, but with some tightness in the right low back.  The 
veteran was able to touch the patellae bilaterally without 
discomfort, but with some tightness in the back.
An April 1999 statement by a massage therapist revealed that 
the veteran had been in therapy for the prior two to three 
years for the purpose of balancing spinal musculature and 
keeping movement fluid and pain-free.  The therapist noted 
that the veteran could tolerate deep work and that the most 
problematic area of spasm and muscular guarding was the low 
back area with notable hypertonicity in the quadratus 
lumborum, lumbar paravertebrals, psoas, gluteals, and deep 
rotators of the hip.

During VA examination in December 1999, the veteran 
complained of two sorts of back pain - one constant pain in 
the right lower paravertebral paralumbar region of varying 
intensity that occurred with lifting, twisting, or 
asymmetrical lifting spreading to the upper left back and at 
its worse, into the left buttock and left posteriorly.  The 
other pain was described as a clicking pain in the low back 
like "something out of joint" with an associated 
excruciating pain that immobilized the veteran for several 
minutes to several hours with residual exacerbation of pain.  
Massage and physical therapy helped relieve some of the pain.  

The veteran described limited flexibility in reaching his 
feet and reported that in lifting a book bag (the veteran was 
a student), he experienced pain.  There were no complaints of 
numbness and slight weakness.  The back was of normal 
configuration with variable lumbosacral percussion tenderness 
with no palpable muscle spasm.  There was pain at the 
extremes of forward flexion with passive flexion only to 
80 degrees, extension 20 degrees, lateral rotation and 
flexion to 45 degrees without discomfort.  There was positive 
straight leg raising testing on the right, but without 
weakness or loss of muscle mass of the lower extremities.  
There was normal pinprick and vibratory sense.  The 
impression was degenerative disc disease, lumbosacral.  

VA audiological examination in December 1999 disclosed the 
following findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
40
60
55
LEFT
5
5
15
60
55
The average puretone thresholds were 41 percent on the right 
and 34 percent on the left.  Speech recognition scores were 
100 percent on the right and 96 percent on the left.  The 
examiner noted mild to moderate bilateral sensorineural 
hearing loss.

VA progress notes dated in December 1999 reveal intermittent 
low back pain exacerbated by lifting.  The veteran reported 
that his pain was always centered on the right lower lumbar 
back that spread to his left shoulder and down his left leg.  
The veteran had been issued a TENS unit and had been through 
physical therapy.  The assessment was low back pain, no 
neurological deficits and hearing loss.  

II. Pertinent Law and Regulations 

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id., slip. op. at 9.  The record as a whole is 
viewed in making the respective determination.  
Alternatively, where entitlement to compensation has already 
been established, the appellant's disagreement with an 
assigned rating is a new claim for increase based on facts 
different from those in a prior final claim.  Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993). 

Under 38 C.F.R. § 4.10 (2000), in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish a full 
description of the effects of the disability upon the 
veteran's ordinary activity; this requirement is in addition 
to the etiological, anatomical, pathological, and prognostic 
data required for ordinary medical classification.

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  The examinations upon which the ratings are based 
must adequately describe the anatomical damage and functional 
loss with respect to these elements.  Id.  The functional 
loss may be due to pathology such as absence of bone or 
muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id. 

Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45.  Factors such as less movement than normal, 
more movement than normal, weakened movement, incoordination, 
pain on movement, swelling, or instability, are also to be 
considered.  Id.

Additionally, with any form of arthritis, painful motion is 
an important factor.  The involved joint should be tested for 
pain on both active and passive motion, while bearing weight 
and without, and if possible compared with the range of 
motion of the opposite, undamaged joint.  38 C.F.R. § 4.59 
(2000); cf. DeLuca v. Brown, 8 Vet. App. 202.

Lumbosacral strain is rated under Diagnostic Code 5295.  
38 C.F.R. 4.71, Diagnostic Code 5295 (2000).  This diagnostic 
code provides for a 20 percent evaluation where the veteran 
experiences muscle spasm on extreme forward bending and loss 
of lateral spine motion unilaterally in a standing position.  
To warrant the maximum rating of 40 percent under this 
diagnostic code, the veteran must show severe strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, with marked limitation of forward bending 
in a standing position; loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.
Under Diagnostic Code 5293 for intervertebral disc syndrome, 
a 10 percent evaluation is warranted for mild attacks; a 20 
percent rating is merited for moderate recurring attacks, and 
a 40 percent evaluation is assigned for severe recurring 
attacks, with intermittent relief. 38 C.F.R. 4.71(a), 
Diagnostic Code 5293 (2000).  The maximum evaluation of 
60 percent is warranted for pronounced and persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  Id.

Under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, a 10 percent rating is warranted for slight 
limitation; a 20 percent evaluation for moderate limitation, 
and a maximum of 40 percent for a severe limitation.  
38 C.F.R. 4.71(a), Diagnostic Code 5292 (2000).

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2000).

Impairment of auditory acuity is evaluated using the criteria 
in 38 C.F.R. § 4.85 (2000).  "The assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The evaluation of bilateral hearing loss ranges from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
frequencies of 1000, 2000, 3000, and 4000 Hertz.

During the pendency of this appeal, the rating criteria under 
which diseases of the ear and other sense organs are rated 
were amended, effective June 10, 1999.  38 C.F.R. § 4.85 et 
seq. (see 64 Fed. Reg. 25,202-10).  Consistent with the 
decision in Marcoux v. Brown, 10 Vet. App. 3 (1996), holding 
that a liberalizing regulatory change during pendency of a 
claim must be applied if it is more favorable to the 
claimant, and if the Secretary has not enjoined retroactive 
application, Id. at 6, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), the version of the criteria for diseases of 
the ear and other sense organs most favorable to the veteran 
must be applied.  

In this case, the defined purpose of the regulatory changes 
was a part of the overall revision of the rating schedule 
based on medical advances rather than representing 
liberalizing interpretations of regulations; the purpose of 
the change was an attempt to assure more equitable 
evaluations in a small number of veterans with unusual 
patterns of hearing impairment.  The comments to the final 
rulemaking clarify that the changes were not intended to be 
substantive.  62 Fed. Reg. 25,204 (May 11, 1999).  

III.	Analysis

The veteran asserts that his lower back disorder and his 
bilateral hearing loss have increased in severity over time.  
These matters are analyzed separately below.

Increased rating for low back pain and degenerative disc 
disease

The veteran reported that during one VA examination related 
to his low back disorder, he was not experiencing pain at 
that time; thus, his range of motion was not restricted.  
However, he contends that during frequent periods of pain, he 
is restricted from twisting, lifting, and bending.  He stated 
that the VA examiner did not report his contentions.  
Further, the veteran maintains that his back pain has grown 
far worse in intensity and in frequency and limits his 
ability to remain seated for the time expected for his 
occupation.  

The veteran's low back pain and degenerative disc disease 
currently is rated at 40 percent pursuant to Diagnostic Code 
5293.  38 C.F.R. 4.71(a), Diagnostic Code 5293 (2000).  The 
most recent medical evidence of record reflects such symptoms 
as recurring attacks of pain, particularly exacerbated by 
activities such as lifting, twisting, or bending, and sharp 
pains that, at times, have immobilized the veteran.  Further, 
the record reveals that the veteran used a TENS unit, which 
provided some relief, but otherwise, found that only through 
massage, electrical stimulation, and physical therapy was 
there some relief from the constant pain.  

Nonetheless, the record is silent for competent medical 
evidence of severe or pronounced intervertebral disc syndrome 
with sciatic neuropathy, demonstrable muscle spasm, or absent 
ankle jerk.  In light of the evidence of record as reported 
herein, the Board concludes that the veteran's low back pain 
and degenerative disc disease is indicative of no more than 
severe symptomatology, consisting of recurring attacks and 
little relief.  There is no evidence suggesting that the 
veteran's low back disorder has resulted in pronounced 
impairment as required by the rating criteria for an 
evaluation greater than 40 percent.  38 C.F.R. 4.71(a), 
Diagnostic Code 5293.  Moreover, no other diagnostic code 
related to lower back disability is applicable in this case.  
Diagnostic Codes 5292 and 5295 provide for no more than the 
current 40 percent evaluation.  See supra, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295.

Clinical findings in support of the Board's determination 
include those from VA examinations as noted above, where the 
evidence disclosed mild tenderness, no edema, well aligned 
vertebrae, and no paraspinal muscle spasms. The Board 
considered assigning an increased rating for functional 
impairment due to pain, but concludes that it is not 
warranted given that there is no evidence of significant loss 
of range of motion, deficits in motor strength, atrophy, or 
any indication that the veteran's low back disability plays 
an appreciable role in hindering his ability to ambulate, 
climb, bend, stoop, squat, and the like.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). Thus, 
based on the clinical data of record as a whole, the Board 
has determined that an evaluation in excess of 40 percent for 
low back pain with degenerative disc disease is not warranted 
under these particular factual circumstances. The evidence is 
not so evenly balanced that there is doubt as to any material 
issue. 38 U.S.C.A. § 5107.

Increase rating, bilateral hearing loss 

As noted in VA outpatient records dated in December 1999, the 
veteran had high frequency hearing loss.  Nonetheless, under 
VA schedular standards, the test results reported during the 
most recent VA audiological evaluation in December 1999 
revealed that the veteran's hearing acuity was at level I, 
bilaterally.  Level I hearing warrants a noncompensable 
evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  
Consequently, entitlement to a rating greater than the 
current zero percent for his bilateral hearing loss is not 
shown under the relevant rating criteria.  To be assigned a 
higher evaluation under VA schedular standards, the average 
pure tone thresholds and/or speech recognition scores would 
have to reflect more significantly impaired hearing than is 
evident in the most recent audiological examination.  

Further, while it appears that the veteran may be at a stage 
for using hearing aids, the evaluations derived from the 
rating schedule are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86 (2000).  Thus, 
a compensable rating for bilateral hearing loss based on the 
use of hearing aids, is not warranted in this case.  Id.  
Furthermore, the preponderance of the evidence is against the 
veteran's claim for increased rating for his bilateral 
hearing loss, and it presents no question as to which of two 
evaluations should be applied.  Thus, the provisions of 
38 C.F.R. § 4.7 (2000) are inapplicable in this case.

In reaching its determination that the veteran is not 
entitled to a compensable rating for his bilateral hearing 
loss, the Board has considered application of 38 C.F.R. § 
3.321; however, there is no evidence and he does not contend 
otherwise, that his hearing loss is of such an exceptional or 
unusual nature to cause him marked interference with his 
ability to maintain employment or that he has been 
hospitalized frequently for treatment of the disability.  
Under the circumstances, the provisions of 38 C.F.R. § 3.321 
are inapplicable in this case, as utilization of the regular 
schedular standards appears appropriate.  

The Board notes that although it has found the veteran's 
allegations regarding the severity of his bilateral hearing 
loss to be credible, such assertions alone do not serve to 
entitle him to a higher rating for hearing loss. Again, the 
evidence is not so evenly balanced that there is doubt as to 
any material issue. 38 U.S.C.A. § 5107.



ORDER

Entitlement to an evaluation in excess of 40 percent for low 
back pain with degenerative disc disease is denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for bilateral knee and right hip 
disabilities since December 1999.  When the 
requested information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

2.  Thereafter, the RO should schedule the 
veteran for a VA orthopedic examination to 
determine the etiology of all current 
bilateral knee and right hip disabilities.  
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in detail. 
An opinion should be provided regarding the 
likelihood that a right or left knee 
disability or right hip disability is the 
consequence of the physical demands of the 
veteran's military service or is otherwise 
related thereto.

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

The case should then be returned to the Board, if in order 
and in compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Veterans Law Judge
	Board of Veterans' Appeals



 



